Exhibit 10.1

June 7, 2018

John Walker

 

  Re: Employment Agreement

Dear John:

This letter will confirm the terms and conditions of your continued employment
with Zosano Pharma Corporation, a Delaware corporation (the “Company”). This
letter amends, restates, supersedes and replaces that certain Employment Letter
Agreement dated as of August 9, 2017 by and between the Company (individually
and as successor in interest to ZP Opco, Inc.) and you.

1.    Position and Duties. Effective May 17, 2018 (the “Effective Date”), you
will continue to be the President and Chief Executive Officer of the Company.
You will report to the Board of Directors of the Company (the “Board”). You
agree to perform the duties of your positions and such other duties as may
reasonably be assigned to you from time to time by the Board. You also agree
that, except as provided below, you will devote 100% of your business time, and
your best efforts, business judgment, skill and knowledge to the advancement of
the business and interests of the Company and its Affiliates (as defined in
Section 6) and to the discharge of your duties and responsibilities for them.
Except to the extent the restrictions contained in Section 3 may apply, nothing
in this Agreement shall prohibit you from (a) serving on the Board of Directors
of each of Vizuri Health Sciences LLC, the Lucile Packard Children’s Hospital
Stanford and Packard Children’s Health Alliance and serving on the Board of
Trustees at The University of Puget Sound, (b) making and managing passive
investments, and/or (c) engaging in religious, academic, charitable, political
or other community or non-profit activities, in each case, in a manner, and to
an extent, that will not materially interfere with your duties to the Company.

2.    Compensation and Benefits. During your employment, as compensation for the
services performed by you for the Company and its Affiliates, the Company will
provide you the following pay and benefits:

(a)    Base Salary. Effective on the Effective Date, the Company will pay you a
base salary at the rate of $500,000 per year, payable in accordance with the
regular payroll practices of the Company and subject to increase from time to
time by the Compensation Committee of the Board (the “Compensation Committee”)
in its discretion.

(b)    Bonus Compensation. During employment, you will be considered annually
for a bonus. Your bonus target for each year is an amount equal to 50% of your
base salary as of the end of such year. The amount of any bonus awarded will be
determined by the Compensation Committee in its discretion, and will be based on
your performance and the performance of the Company against goals established
annually by the Compensation Committee. Any such bonus will be paid to you in a
lump sum prior to March 15 of the year following the year in which your right to
the bonus became vested.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 2

 

(c)    Stock Options.

(i)    On May 17, 2018, the Compensation Committee granted you an incentive
stock option to purchase 100,000 shares (the “Option”) of common stock, $0.0001
par value per share, of the Company (“Common Stock”).

(ii)    The Option (A) has an exercise price per share equal to the closing
price per share of Common Stock on the date of the grant, and (B) is subject to
vesting requirements such that 1/48th of the total Option shares shall vest on
the same day of each month following the date of grant with all Option shares
being vested on the fourth anniversary of the date of grant.

(iii)    Notwithstanding any other provision of the Option or any other stock
option or equity incentive award that is granted to you by the Company in the
future (the “Outstanding Options”): (A) an amount equal to 25% of the Total
Option Shares (as defined below) shall vest upon termination of employment
pursuant to the last sentence of Section 4(a) or the first sentence of
Section 4(b); and (B) an amount equal to 100% of the Total Option Shares (as
defined below) shall vest upon a Constructive Termination Event (as defined in
Section 5(b)). For purposes of this Section 2(c)(iii), the term “Total Option
Shares” shall mean, as of any given day, the total amount of shares purchasable
by, or issuable to, you pursuant to any then Outstanding Option, without regard
to the number of shares that are vested at such time pursuant to the terms of
such Outstanding Options.

(iv)    In the event that your employment hereunder is terminated and you
continue to serve as a member of the Board, the Outstanding Options shall
continue to vest so long as you continue to serve as a member of the Company’s
Board.

(d)    Participation in Employee Benefit Plans. You shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for the full-time employees of the Company generally, but the Company shall not
be required to establish any such program or plan. Such participation shall be
subject to (i) the terms of the applicable plan documents and (ii) generally
applicable Company policies. The Company may alter, modify, add to or delete its
employee benefit plans at any time as it, in its sole discretion, determines to
be appropriate.

(e)    Vacations. You will be entitled to three weeks of paid vacation per year,
in addition to holidays observed by the Company. Vacation may be taken at such
times and intervals as you shall determine, subject to the reasonable business
needs of the Company.

(f)    Business Expenses. The Company will pay or reimburse you for all
reasonable business expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to any maximum annual limit
and other restrictions on such expenses set by the Company and to such
reasonable substantiation and documentation as it may specify from time to time.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 3

 

3.    Confidential Information and Restricted Activities.

(a)    Confidential Information. During the course of your employment with the
Company, you will learn of Confidential Information (as defined in Section 6),
and you may develop Confidential Information on behalf of the Company. You agree
that you will not use or disclose to any Person (as defined in Section 6) any
Confidential Information obtained by you incident to your employment or any
other association with the Company or any of its Affiliates, except as required
by applicable law or for the proper performance of your regular duties and
responsibilities for the Company. You understand that this restriction shall
continue to apply for three (3) years after your employment terminates,
regardless of the reason for such termination. In addition, you agree to sign
the Company’s standard form of invention assignment agreement as a condition of
your employment hereunder.

(b)    Protection of Documents. All documents, records and files, in any media
of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board may specify, all Documents then in your
possession or control.

(c)    Non-Solicitation. You acknowledge that in your employment with the
Company you will have access to Confidential Information which, if disclosed,
would assist in competition against the Company and its Affiliates, and that you
will also generate good will for the Company and its Affiliates in the course of
your employment. Therefore, you agree that the following restrictions on your
activities during and after the termination of your employment are necessary to
protect the good will, Confidential Information and other legitimate interests
of the Company and its Affiliates: While you are employed by the Company and
during the 12 months immediately following termination of your employment for
whatever reason, you shall not, directly or through any other Person, (A) seek
to persuade any employee of the Company or any of its Affiliates to discontinue
employment or (B) solicit or encourage any customer, distributor, vendor, or
other business partner of the Company or any of its Affiliates or any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish its relationship with them. For purposes of
the foregoing, the terms “employee,” “customer,” “distributor,” and “vendor”
shall also include any person or party who held such status during the
immediately preceding six (6) months.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 4

 

(d)    Enforcement of Restrictions. In signing this letter agreement, you give
the Company assurance that you have carefully read and considered all the terms
and conditions of this letter agreement, including the restraints imposed on you
under this Section 3. You agree without reservation that these restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. You further agree
that, were you to breach any of the covenants contained in this Section 3, the
damage to the Company and its Affiliates would be irreparable. You therefore
agree that the Company, in addition to any other remedies available to it, shall
be entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by you of any of those covenants, without having to post bond.
You also agree that the period of restriction in Section 3(c) shall be tolled
and shall not run during any period you are in violation thereof. You and the
Company further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law. It is also agreed
that each of the Company’s Affiliates shall have the right to enforce all of
your obligations to that Affiliate under this letter agreement, including
without limitation pursuant to this Section 3. It is agreed and understood that
the terms of this letter agreement are severable, and that no breach of any
provision of this letter agreement or any other purported violation of law by
the Company shall operate to excuse you from the performance of your obligations
under this Section 3.

4.    Termination of Employment. Your employment under this letter agreement
shall continue for no definite term until terminated pursuant to this Section 4.

(a)    The Company may terminate your employment for Cause upon written notice
to you setting forth in reasonable detail the nature of the Cause (as defined
below). The following, as determined by the Company in its reasonable judgment,
shall constitute “Cause” for termination: (i) your persistent and willful
refusal to follow reasonable directives of the Board; (ii) gross negligence or
willful misconduct in the performance of your duties and responsibilities to the
Company or any of its Affiliates; (iii) your material breach of this letter
agreement or any other agreement between you and the Company or any of its
Affiliates, which breach continues for more than 15 days after the Company gives
you written notice which sets forth in reasonable detail the nature of such
breach; (iv) other conduct by you that is or could reasonably anticipated to be
materially harmful to the business, interests or reputation of the Company or
any of its Affiliates; or (v) your failure to promptly and voluntarily resign as
an employee, the President and the Chief Executive Officer of the Company if the
Company asks you to do so after the Succession Date (as defined below) in
connection with the election of another individual to be the President and Chief
Executive Officer and the Company takes no action at such time to remove you
from the office of Chairman of the Board. The Company also may terminate your
employment other than for Cause upon written notice to you. “Succession Date”
means the earlier to occur of (i) the date that the U.S. Food and Drug
Administration approves the Company’s new drug application for M207 and
(ii) December 31, 2019.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 5

 

(b)    You may terminate your employment for Good Reason (as defined below) upon
written notice to the Company setting forth in reasonable detail the nature of
the Good Reason. The following shall constitute “Good Reason” for termination:
(i) the Company’s failure to continue you in the position of President and Chief
Executive Officer of the Company with such duties typically associated with such
position unless such failure occurs in connection with the election of another
individual to be the President and Chief Executive Officer of the Company after
the Succession Date and the Company takes no action at such time to remove you
from the office of Chairman of the Board; (ii) failure of the Company to provide
you compensation and benefits in accordance with the terms of Section 2, above,
for more than ten (10) business days after notice from you specifying in
reasonable detail the nature of such failure, except in connection with a
decrease in salary affecting each senior management employee of the Company in a
proportionate manner; (iii) relocation of your principal place of employment to
a location more than fifty (50) miles from the Company’s current headquarters in
Fremont, California; or (iv) the failure of the Company’s successor to assume
the Company’s obligations under this Agreement upon a Change in Control. You may
also terminate your employment other than for Good Reason upon 30 days’ written
notice to the Company.

(c)    In the event you become disabled during employment and, as a result, are
unable to continue to perform substantially all of your duties and
responsibilities under this letter agreement, either with or without reasonable
accommodation, the Company will continue to pay you your base salary and to
provide you benefits in accordance with Section 2(d) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred and sixty-five (365) consecutive calendar days. If you
are unable to return to work after twelve (12) weeks of disability, the Company
may terminate your employment, upon notice to you. If any question shall arise
as to whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled, and such
determination shall for the purposes of this letter agreement be conclusive of
the issue. If such a question arises and you fail to submit to the requested
medical examination, the Company’s determination of the issue shall be binding
on you.

5.    Severance Payments and Other Matters Related to Termination.

(a)    Involuntary Termination. In the event of termination of your employment
by the Company other than for Cause, or in the event of your termination of
employment for Good Reason in either case outside the Change in Control period
stated in Section 5(b), the Company will (i) continue to pay you your base
salary in effect at the time of such termination (disregarding any decrease that
forms the basis of a resignation for Good Reason pursuant to Section 4(b)(ii))
for a period of twelve (12) months from and after the date of termination,
(ii) an amount equal to the annual bonus awarded to you in respect of the prior
calendar year, such bonus severance to be paid in equal installments during the
twelve (12) month period following the date of termination, and (iii) continue
to provide you with group medical, dental and vision insurance for a period of
twelve (12) months from and after the date of your termination. The Company will
also pay you on the date of termination any base



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 6

 

salary, bonus and other wages earned but not paid through the date of
termination, and pay for any vacation time accrued but not used to that date. In
addition, as provided in Section 2(c), the vesting schedule for any stock
options and other equity incentive awards outstanding on the date of termination
will automatically accelerate so that 25% of any then unvested option shares and
other equity incentive awards shall immediately vest and become exercisable upon
such termination. Except as set forth in clauses (ii) and (iii) of the first
sentence of this Section 5(a), benefits shall terminate in accordance with the
terms of the applicable benefit plans based on the date of termination of your
employment.

(b)    Involuntary Termination within One Year after Change in Control. In the
event of termination of your employment by the Company (or its successor) other
than for Cause, or in the event of your termination of employment for Good
Reason, in either case during the one (1)-year period following a Change in
Control (a “Constructive Termination Event”), the Company (or its successor)
will, in lieu of any severance under Section 5(a) above, pay you, upon receiving
the signed Employee Release pursuant to Section 5(c),: (i) a lump sum severance
payment equal to twenty-four (24) months of your base salary in effect at the
time of such termination (disregarding any decrease that forms the basis of a
resignation for Good Reason pursuant to Section 4(b)(ii)), (ii) an amount equal
to the annual bonus awarded to you in respect of the prior calendar year, and
(iii) a lump sum cash amount equal to 229.56% multiplied by the total cost of
the projected premiums for group medical, dental and vision insurance for a
period of twenty-four (24) months covering the period from and after the date of
your termination. The Company (or its successor) will also pay you on the date
of termination any base salary, bonus and other wages earned but not paid
through the date of termination, and pay for any vacation time accrued but not
used to that date. In addition, as provided in Section 2(c), the vesting
schedule for any stock options and other equity incentive awards outstanding on
the date of termination will automatically accelerate so that 100% of any then
unvested option shares and other equity incentive awards shall immediately vest
and become exercisable upon such termination. Except as set forth in clauses
(ii) and (iii) of the first sentence of this Section 5(b), benefits shall
terminate in accordance with the terms of the applicable benefit plans based on
the date of termination of your employment.

(c)    Severance Conditional Upon Release. Any obligation of the Company to
provide you severance payments under Sections 5(a) and 5(b) above shall be
conditioned upon your signing a general release of claims in the form provided
by the Company and reasonably acceptable to you (the “Employee Release”) within
twenty-one (21) days after the date on which you receive such Employee Release
and upon your not revoking the Employee Release thereafter. Except as set forth
in Section 5(b) regarding lump sum payments, all base salary and bonus severance
payments will be payable in accordance with the normal payroll practices of the
Company and will begin at the Company’s (or its successor’s) next regular
payroll period following the effective date of the Employee Release, but shall
be retroactive to the date of termination. For the avoidance of doubt, no cash
compensation that may be earned by you pursuant to employment or a consulting
arrangement with a Person other than the Company during the period of time that
the Company (or its successor) is making payments to you pursuant to this
Section 5 shall be credited toward the Company’s severance



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 7

 

obligations under this Section 5. Notwithstanding anything to the contrary
contained in this letter agreement, in the event that at the time of your
separation from service you are a “specified employee,” as hereinafter defined,
any and all amounts payable under this Section 5 in connection with such
separation from service that constitute deferred compensation subject to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
as determined by the Company in its sole discretion, and that would (but for
this sentence) be payable within six (6) months following such separation from
service, shall instead be paid on the date that follows the date of such
separation from service by six (6) months. For purposes of the preceding
sentence, “separation from service” shall be determined in a manner consistent
with subsection (a)(2)(A)(i) of Section 409A and the term “specified employee”
shall mean an individual determined by the Company to be a specified employee as
defined in subsection (a)(2)(B)(i) of Section 409A.

(d)    Termination for Cause or Voluntary Termination. In the event of
termination of your employment by the Company for Cause or your termination
other than for Good Reason, the Company will pay you any base salary and other
wages earned but not paid through the date of termination and pay for any
vacation time accrued but not used to that date. The Company shall have no
obligation to pay you any bonus compensation or severance payments. Except for
any right you may have under the federal law known as “COBRA” to continue
participation in the Company’s group health and dental plans at your cost,
benefits shall terminate in accordance with the terms of the applicable benefit
plans based on the date of termination of your employment.

(e)    Survival of Certain Provisions. Provisions of this letter agreement shall
survive any termination if so provided in this letter agreement or if necessary
or desirable to accomplish the purposes of other surviving provisions, including
without limitation your obligations under Section 3 of this letter agreement.
The obligation of the Company (or its successor) to make severance payments to
you under Section 5(a) or 5(b) above, and your right to retain such payments,
are expressly conditioned upon your continued full performance of your
obligations under Section 3 hereof. Upon termination by either you or the
Company, all rights, duties and obligations of you and the Company to each other
shall cease, except as otherwise expressly provided in this letter agreement.

6.    Definitions. For purposes of this letter agreement, the following
definitions apply:

“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this letter agreement.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 8

 

“Change in Control” means (A) the sale, lease, exchange, transfer or other
disposition of all or substantially all of the assets of the Company or its
Affiliates, or (B) any merger, consolidation, acquisition of the Company, or
other business combination or stock sale (other than a sale of stock for capital
raising purposes) that results in the holders of the outstanding voting
securities of the Company immediately prior to such transaction beneficially
owning or controlling immediately after such transaction less than a majority of
the voting securities of the Company or the surviving entity or the entity that
controls such surviving entity.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

7.    Conflicting Agreements. You hereby represent and warrant that your signing
of this letter agreement and the performance of your obligations under it will
not breach or be in conflict with any other agreement to which you are a party
or are bound, and that you are not now subject to any covenants against
competition or similar covenants or any court orders that could affect the
performance of your obligations under this letter agreement. You agree that you
will not disclose to or use on behalf of the Company any proprietary information
of a third party without that party’s consent.

8.    Withholding. All payments made by the Company under this letter agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

9.    Assignment. Neither you nor the Company may make any assignment of this
letter agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other parties; provided, however, that
the Company may assign its rights and obligations under this letter agreement
without your consent to one of its Affiliates or to any Person with whom it
shall hereafter effect a reorganization, consolidate with, or merge into or to
whom it transfers all or substantially all of its properties or assets. This
letter agreement shall inure to the benefit of and be binding upon you, the
Company, and each of our respective successors, executors, administrators, heirs
and permitted assigns.

10.    Severability. If any portion or provision of this letter agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this letter agreement, or the application of
such portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this letter agreement shall be valid and enforceable to
the fullest extent permitted by law.



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 9

 

11.    Miscellaneous. This letter agreement sets forth the entire agreement
between you and the Company and replaces all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of your employment with the Company. This letter
agreement may not be modified or amended, and no breach shall be deemed to be
waived, unless agreed to in writing by you and the Company. The headings and
captions in this letter agreement are for convenience only and in no way define
or describe the scope or content of any provision of this letter agreement. The
words “include,” “includes” and “including” when used herein shall be deemed in
each case to be followed by the words “without limitation.” This letter
agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument.
This is a California contract and shall be governed and construed in accordance
with the laws of the State of California, without regard to the conflict of laws
principles thereof. Nothing in this letter agreement or any other Company
agreement, policy, practice, procedure, directive or instruction limits your
ability to (a) file a charge or complaint with any governmental agency,
governmental commission or other governmental authority (“Governmental
Authority”), (b) report possible violations of law or regulation to any
Governmental Authority, (c) make other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, or (d) receive a
whistleblower or other award from a Governmental Authority for information
provided to a Governmental Authority. You do not need permission from anyone at
the Company or the Company’s legal counsel in order to take any of the actions
described in the preceding sentence, and you do not have to notify the Company
that you have taken or intend to take any of these actions. In addition, nothing
in this Agreement is intended to interfere with or restrain the immunity
provided under 18 U.S.C. section 1833(b) for confidential disclosures of trade
secrets (x) to lawyers or government officials solely for the purpose of
reporting or investigating a suspected violation of law or (y) in a sealed
filing in court or another legal proceeding.

12.    Notices. Any notices provided for in this letter agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to you at your last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, or to such other address as either party may
specify by notice to the other actually received.

13.    No Non-Employee Director Compensation. You acknowledge and agree that you
remain ineligible to receive non-employee director compensation for your service
as a member of the Board or as Chairman of the Board.

* * * * *



--------------------------------------------------------------------------------

John Walker

June 7, 2018

Page 10

 

At the time this letter agreement is signed by you and on behalf of the Company,
it will take effect as a binding agreement between you and the Company on the
basis set forth above.

 

ZOSANO PHARMA CORPORATION       EMPLOYEE: By:   /s/ Kleanthis Xanthopoulos      
/s/ John Walker   Name: Kleanthis Xanthopoulos       John Walker   Title:  
Director               Date signed: June 7, 2018

 